Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Currently, Claims 1, 5, 7-16, 18-26, and 29-40 are pending. Claims 1, 5, 7-16, 18-26, and 29 are examined on the merits. Claims 30-40 are withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's arguments filed Feb. 18, 2022 have been fully considered but they are not persuasive. 

Election/Restrictions
Applicant’s election of Group I (Claims 1-29), the species apple, in the reply filed on Oct. 25, 2018 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 30-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Oct. 25, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Dec, 14, 2016 is in compliance with the provisions of 37 CFR 197, Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

Claim Rejections - 35 USC § 103
Claims 1, 5, 7-16, 18-26, 29, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Cam et al. (2010, J Agric Food Chem, 58: 9103-9111) in view of Lee (US 2011/0303524 Al) for the reasons set forth in the previous Office Action, which is set forth below.  All of Applicant's arguments regarding this ground of rejection have been fully considered but are not persuasive.
Cam et al. teaches a method of isolating apple pomace pressed skins and pulp freeze dried and milled to fine particle, extracted with deionized water (the only added solvent) in a water bath at 50 degree C for 30 mins., supernatant collected and filtered (page 9104, left column, Materials and Extracts of Antioxidants).  Extraction technique (sonication, stirring, shaking, and soaking), temperature (25, 50, 75, and 100 degree C), extraction time (10 min, 30 min, 1 h and 4 h, solvent to solid ratio (5, 10, 50, 60, 100, and 200 mL/g) (page 9104, Screening Experiments).  The solvent to solid ratio is 100 mL/g, which can be converted to solid ration to solvent into 0.01 g/mL.  Sonication would include ultrasonication. 
However, Cam et al. does not teach microwave radiation for about 3-5 minutes at a power between 300-1500 W, ultrasonication for a period from about 6 minutes at a temperature of about 85 degree C, pomace/water mixture ratio is from 0.01-0.40 g/mi.
Lee teaches a method of extracting liquid essence from plant raw material comprising preparing raw material and heating the microwave chamber to a power level of 100-1500 W (Claims 1 and 4) for 5-150 minutes (Claim 6). Therefore, Claims 1, 10, 11, 26, and 29 are met.
The references also do not specifically teach performing the process in the time span and temperature range claimed by applicant. Lee teaches a method of extracting liquid essence from plant raw material comprising preparing raw material and heating the microwave chamber to a powder level of 100-1500 W (Claims 1 and 4) for 5-150 minutes (Claim 6). Therefore, Claims 1, 10, 11, 26, and 29 are met. The process in the time span and temperature range is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. "[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal process in the time span and temperature range to use in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to pomace/water mixture ratio is from 0.01-0.40 g/ml because apple contains some water and extractions would require sufficient amounts of water to cover the pomace when extracting the phenolics. Cam et al. teaches a method of isolating apple pomace pressed skins and pulp freeze dried and milled to fine particle, extracted with deionized water in a water bath at 50 degree C for 30 mins., supernatant collected an filtered (page 9104, left column, Materials and Extracts of Antioxidants).  Extraction technique (sonication, stirring, shaking, and soaking), temperature (25, 50, 75, and 100 degree C), extraction time (10 min, 30 min, 1 h and 4 h, solvent tom solid ratio (5, 10, 50, 60, 100, and 200 mL/g) (page 9104, Screening Experiments).  One would have been motivated to make to pomace/water mixture ratio is from 0.01-0.40 g/ml for the expected benefit of optimizing extraction of phenolics. Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to exclude other solvents because pomace would include water from the fruit peel itself.  One would have been motivated to make polyphenolic extract without adding other aqueous solvents for the expected benefit of concentrating the resultant product without additional food grade solvents.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.

Response to Arguments
Applicant argues that Cam only uses a single step extraction method, not the specific sequence of methods.
In response to Applicant’s argument, Cam et al. teaches a method of isolating apple pomace pressed skins and pulp freeze dried and milled to fine particle, extracted with deionized water (the only added solvent) in a water bath at 50 degree C for 30 mins., supernatant collected and filtered (page 9104, left column, Materials and Extracts of Antioxidants).  Lee teaches a method of extracting liquid essence from plant raw material comprising preparing raw material and heating the microwave chamber to a power level of 100-1500 W (Claims 1 and 4) for 5-150 minutes (Claim 6).  
It would be obvious to combine the steps of using microwave as a heating device to achieve extraction of pomace according to the desired chemical isolated with good efficiency.  It would be obvious to repeat sonication and heating to achieve higher efficient extraction with the same starting material.
One of ordinary skill in the art would know the sequence to using for extracting the polyphenolic compounds by providing pomace, mixing pomace in water and heating with microwave radiation and mixing by ultrasonication.

Applicant argues that Lee is not using the extraction for the same purpose.  
In response to Applicant’s argument, Lee shows that it is within the ordinary skill in the art to use microwave radiation in heating up plant material for extraction.  Lee teaches a method of extracting liquid essence from plant raw material comprising preparing raw material and heating the microwave chamber to a power level of 100-1500 W (Claims 1 and 4) for 5-150 minutes (Claim 6).  Plants inherently have water in them and would heat up with microwave process, which speeds up the extraction process when heat is applied.  Lee is used to teach that microwaves can be used to heat liquids in a plant for extraction.   [0008] The microwave extraction method is by being heated with a microwave oven due to microwave heating revealing less thermal resistance effect than an electrical oven doing. Though the efficiency of microwave extraction is found higher than a batch distillation, it has been focused on heating water or organic solvents at bottom layer of microwave device to generate vapor for extraction of volatile compounds, which can extract polyphenolic compounds.  Heat is used in extraction to more efficiently extract substances with the heated solvent.  It is obvious to use a well-known means of heating plant material using microwave radiation to be applied to heating during extraction.  Thus, there is motivation to use microwaves to extract phenolics in plants with water.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947. The examiner can normally be reached Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655